Exhibit 10.6

 

CSGQ TRUST,

SERIES 2002-1 CLASS B NOTES

SERIES 2002-1 O/C CERTIFICATES

 

PACCT, LLC

Seller

June 25, 2002

 

PURCHASE AGREEMENT

To the Persons listed on
 the attached Annex A

 

Ladies and Gentlemen:

 

1.             Introduction.  PACCT, LLC, a Delaware limited liability company
(the “Seller”), proposes to sell to the Class B Purchasers (each, a “Class B
Purchaser”) the aggregate amount of the Series 2002-1 Class B Notes (the
“Notes”) and to sell to the O/C Purchaser (the “O/C Purchaser,” and together
with the Class B Purchasers, the “Purchasers” and each a “Purchaser) the
aggregate initial invested amount of the Series 2002-1 O/C Certificates (the
“Certificates”) set forth opposite the Purchasers’ name in Schedule I attached
hereto.  The Notes and Certificates will be issued by CSGQ Trust (the “Trust”)
pursuant to the Master Indenture dated as of June 25, 2002 (as amended,
restated, supplemented or otherwise modified and in effect, the “Master
Indenture”), among the Trust, U.S. Bank National Association, as Indenture
Trustee (the “Indenture Trustee”) and Citibank, N.A., as the Note Administrator
(the “Note Administrator”) and pursuant to the CSGQ Trust, Series 2002-1
Indenture Supplement, Term Notes, dated as of June 25, 2002 (as amended,
restated, supplemented or otherwise modified and in effect, the “Series 2002-1
Indenture Supplement”) among the Trust, the Indenture Trustee and the Note
Administrator.  In addition to the Notes and Certificates described herein, the
Trust will also be issuing its Class A-1FL Notes, Class A-1FX Notes, Class A-2FL
Notes, Class A-2FX Notes, Class A-3FL Notes, Class A-3 FX Notes, Class A-4FL
Notes and Class A-4FX Notes.

 

All capitalized terms used herein shall have the meanings specified herein or in
the Series 2002-1 Indenture Supplement, and shall include in the singular number
the plural and in the plural number the singular and the masculine of such terms
as well as the feminine and neuter of such terms.

 

2.             Representations and Warranties.  Each of Providian and the Seller
(in its capacity as Seller and as Transferor), jointly and severally, represents
and warrants to, and agrees with, each Purchaser that:

 

(a)           The Providian Information (as defined or referenced herein) set
forth in the Offering Circular and any amendments or supplements thereto, as of
the date thereof and as of the Closing Date, did not contain any untrue
statement of a material fact

 

--------------------------------------------------------------------------------


 

or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.  “Providian Information” shall mean, (i) for purposes
of the offering circular supplement, the information set forth (A) in paragraphs
1 and 2 of the Executive Summary, (B) under the captions “Summary of
Terms—Providian National Bank,” “—Transferor” (first paragraph only) and “—The
Receivables,” “The Receivables” and “The Master Trust Portfolios” (including
each of the tables with information on the credit card accounts and the related
receivables set forth under “The Receivables” and “The Master Trust
Portfolios”), (C) the information set forth under “Risk Factors—Legal and
regulatory proceedings against Providian could reduce or delay payments on your
Certificates,” (first paragraph only) and “—Certain regulatory matters involving
Providian could reduce or delay payments on your Certificates” (first and second
paragraphs only) and (D) in the disk containing historical information on the
credit card accounts and the related credit card receivables included in the
offering circular supplement and (ii) for purposes of the base offering
circular, the information set forth under the captions “The Transferor,”
“Underwriting Procedures for the Master Trust Portfolios,” and “Providian
National Bank.” It is understood and agreed that none of the Providian
Information shall be considered or deemed to be a representation or warranty as
to (i) the credit quality of the Accounts or the Receivables (as such terms are
defined in the Offering Circular), provided, that the foregoing reference to
credit quality shall not be deemed to limit Providian’s obligation to include
true, accurate and complete FICO scores in the Providian Information, (ii) the
targeting, underwriting or credit criteria (other than the compliance of such
criteria with requirements of law) used in connection with the Accounts or the
Receivables except for such information set forth under (A) the table entitled
“Origination Channel” in each Term Sheet and (B) “Underwriting Procedures for
the Master Trust Portfolios” in the Preliminary Base Offering Circular and Base
Offering Circular or (iii) the future performance of the Receivables or the
Accounts.

 

(b)           As of the Closing Date, the Seller is duly organized and is
validly existing as a limited liability company in good standing under the laws
of the State of Delaware and has all requisite power and authority (limited
liability company or other) to own its properties and to conduct its business as
described in the Offering Circular, and has been duly qualified as a foreign
entity for the transaction of business and is in good standing under the laws of
each other jurisdiction in which it owns or leases property or conducts any
business so as to require such qualification, except where the failure to be in
good standing, to have such power or authority, or to be so qualified has not
had and is not reasonably likely to have a material adverse effect on the
holders of the Notes or Certificates.

 

(c)           As of the Closing Date, Providian is duly organized and is validly
existing as a national banking association under the federal laws of the United
States and has all requisite power and authority (corporate or other) to own its
properties and to conduct its business as described in the Offering Circular,
and has been duly qualified as a foreign entity for the transaction of business
and is in good standing under the laws of each other jurisdiction in which it
owns or leases property or conducts any business so as to require such
qualification, except where the failure to be in good standing, to have

 

2

--------------------------------------------------------------------------------


 

such power or authority, or to be so qualified has not had and is not reasonably
likely to have a material adverse effect on the holders of the Notes or
Certificates.

 

(d)           As of the Closing Date, each Transaction Document to which the
Seller or Providian is a party shall have been duly authorized, executed and
delivered by the Seller or Providian, as applicable.

 

(e)           As of the Closing Date, Providian in its capacity as Accounts
Owner shall have fulfilled all of its obligations under the Account Ownership
Agreement except where failure to fulfill such obligations would not have a
material adverse effect on the holders of the Notes or Certificates.

 

(f)            As of the Closing Date, (i) the sale of the Notes and
Certificates by the Seller pursuant to this Agreement, the compliance by each of
the Seller and Providian with all of the provisions of the other Transaction
Documents to which it is a party and any other agreement or document entered
into by the Seller and Providian in connection therewith, and the consummation
of the transactions herein and therein contemplated, will not conflict with or
result in a breach of any of the terms or provisions of, or constitute a default
under, any indenture, mortgage, deed of trust, loan agreement or other agreement
or instrument to which the Seller or Providian is a party or by which the Seller
or Providian is bound or to which any of the property or assets of the Seller or
Providian is subject except where such conflict, breach or default will not have
a material adverse effect on the holders of the Notes or Certificates, nor will
such action result in any violation of the provisions of the organizational
documents of the Seller or Providian or any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
the Seller or Providian or any of its properties except where such violation
will not have a material adverse effect on the holders of the Notes or
Certificates; and (ii) no consent, approval, authorization, order, registration,
filing or qualification of or with any such court or governmental agency or body
is required for the issue and sale of the Notes or Certificates by the Seller
pursuant to this Agreement or the consummation by the Seller or Providian of the
other transactions contemplated by the Transaction Documents to which the Seller
or Providian is a party and any other agreement or document entered into by the
Seller or Providian in connection therewith, except as have been obtained and
except where failure to obtain such consent, approval, authorization, order,
registration, filing or qualification would not have a material adverse effect
on the holders of the Notes or Certificates.

 

(g)           Other than as set forth in the Offering Circular, as of the date
thereof and as of the Closing Date, there are no legal or governmental
proceedings pending to which the Seller or Providian or any of their
subsidiaries, if any, is a party or to which any property of the Seller or
Providian or any of their respective subsidiaries, if any, is the subject which
could reasonably be expected, individually or in the aggregate, to have a
material adverse effect on the current or future financial position, equity or
results of operations of the Seller and its subsidiaries, if any, taken as a
whole, or Providian and its subsidiaries, taken as a whole; and, to the best of 
the Seller’s and Providian’s knowledge, no such proceedings are threatened or
contemplated by governmental authorities or threatened by others; except in the
case of any such pending,

 

3

--------------------------------------------------------------------------------


 

threatened or contemplated proceedings where such proceedings would not have a
material adverse effect on the holders of the Notes or Certificates.

 

(h)           Providian will, as of the Closing Date, own the Receivables to be
transferred by Providian to the Seller on such date pursuant to the Receivables
Purchase Agreement, free and clear of any lien, mortgage, pledge, charge,
security interest or other encumbrance other than liens and other encumbrances
permitted under the Transaction Documents and other than liens and other
encumbrances that would not have a material adverse effect on the holders of the
Notes or Certificates, and, as of the Closing Date and as of the date such
Receivables are transferred to the Seller, Providian will have full power and
authority to sell and deliver such Receivables to be sold to the Seller on such
date under the Receivables Purchase Agreement and as of the Closing Date will
have duly authorized such assignment and delivery to the Seller by all necessary
action, in each case except where failure to have such power and authorization
would not have a material adverse effect on the holders of the Notes and
Certificates.

 

(i)            As of the Closing Date, the Seller will have full power and
authority to sell and deliver the Receivables to the Trust under the Transfer
and Servicing Agreement as of such date and as of the Closing Date will have
duly authorized such assignment and delivery to the Trust by all necessary
action, in each case except where failure to have such power and authorization
would not have a material adverse effect on the holders of the Notes or
Certificates.

 

(j)            Any taxes, fees and other governmental charges due and payable by
Providian or the Seller in connection with the execution, delivery and
performance of the Transaction Documents to which Providian or the Seller is a
party will have been paid at or prior to the Closing Date, as applicable, in
each case except where failure to pay such taxes, fees or other charges would
not have a material adverse effect on the holders of the Notes or Certificates.

 

(k)           As of the Closing Date the Receivables assigned by Providian to
the Seller and by the Seller to the Trust will have been duly and validly
assigned and delivered by Providian to the Seller and by the Seller to the
Trust, in each case except where failure to assign and deliver such Receivables
would not have a material adverse effect on the holders of the Notes or
Certificates.

 

(l)            The Seller is not, or after giving effect to the offering and
sale of the Notes to the Class B Purchasers under this Agreement, or the
offering and sale of the Certificates to the O/C Purchaser under this Agreement,
or the issuance of the Series 2002-1 Notes by the Trust will not be, an
“investment company,” as such term is defined in the Investment Company Act of
1940, as amended.

 

4

--------------------------------------------------------------------------------


 

ARTICLE II

TRANSFER OF THE NOTES AND CERTIFICATES

 

Section 2.1             Transfer of the Notes and Certificates.    On the terms
and subject to the conditions set forth in this Agreement, and in reliance upon
the covenants, representations, warranties and agreements herein set forth, on
the Closing Date, the Seller agrees to transfer and deliver to the Class B
Purchasers the Notes, and the Class B Purchasers agree to accept, the Notes in
the form attached as an exhibit to the Series 2002-1 Indenture Supplement, and
to pay the purchase price therefor set out on Schedule 1 hereto, and the Seller
agrees to transfer and deliver to the O/C Purchaser the Certificates, and the
O/C Purchaser agrees to accept, the Certificates in the form attached as an
exhibit to the Series 2002-1 Indenture Supplement, and to pay the purchase price
therefor set out on Schedule 1 attached hereto.

 

Section 2.2             Delivery of the Notes, Certificates and Documents.

 

(a)           The Seller will deliver the Notes and Certificates to be sold by
the Seller to the Class B Purchasers and to the O/C Purchaser, respectively, on
the Closing Date. The time and date of such delivery and payment shall be 10:00
a.m., New York City time, on the Closing Date or such other time and date as the
Purchasers and the Seller may agree upon in writing.

 

(b)           The documents to be delivered on the Closing Date by or on behalf
of the parties hereto pursuant to Section 3.1 hereof will be delivered at the
offices of Orrick, Herrington & Sutcliffe LLP, 666 Fifth Avenue, New York, NY
10103, 10:00 a.m., New York City time, on June 25, 2002, or such other time,
place and date as each of the parties hereto may agree upon in writing.

 

ARTICLE III

CONDITIONS PRECEDENT

 

Section 3.1     Conditions Precedent to the Purchase of the Notes and
Certificates.  The obligations of the Class B Purchasers to acquire the Notes
and of the O/C Purchaser to acquire the Certificate on the Closing Date shall be
subject, in the discretion of each Purchaser, to the condition that all
representations and warranties and other statements of each of the Seller and
Providian herein are, at and as of the Closing Date, true and correct, and to
the following additional conditions:

 

(a)           Each Transaction Document and all of the other agreements
identified or otherwise contemplated by the Offering Circular and such
Transaction Documents shall have been duly entered into by all of the respective
parties;

 

(b)           The conditions to closing set forth in Section 6.1 of the Sale and
Purchase Agreement shall have been satisfied on or prior to the Closing Date and
the transactions set forth in Section 2.1 of the Sale and Purchase Agreement
shall have been consummated on or prior to the Closing Date;

 

5

--------------------------------------------------------------------------------


 

(c)           Orrick, Herrington & Sutcliffe LLP shall have furnished to each
Purchaser its written opinions, dated the Closing Date, in form and substance
satisfactory to each Purchaser and counsel for such Purchaser;

 

(d)           Richards, Layton & Finger, special Delaware counsel to the Seller,
shall have furnished to each Purchaser its written opinions, dated the Closing
Date, in form and substance satisfactory to each Purchaser and counsel for such
Purchaser;

 

(e)           Cravath, Swaine & Moore, special New York counsel to the Seller
and Providian, shall have furnished to each Purchaser its written opinions,
dated the Closing Date, on FIRREA, non-consolidation, security interest and
corporate matters and other related matters, in form and substance satisfactory
to each Purchaser and counsel for such Purchaser;

 

(f)            Wachtell, Lipton, Rosen & Katz LLP, special New York counsel to
the Seller and Providian, shall have furnished to each Purchaser its written
opinion to be delivered to each Purchaser pursuant to Section 6.1(k) of the Sale
and Purchase Agreement, in form and substance satisfactory to each Purchaser and
counsel for such Purchaser;

 

(g)           Gallagher, Callahan and Gartrell, P.A., special New Hampshire
counsel to the Seller and Providian, shall have furnished to each Purchaser its
written opinion, dated the Closing Date, on matters governed by New Hampshire
law, in form and substance satisfactory to each Purchaser and counsel for such
Purchaser;

 

(h)           The in-house counsel to Providian (who may be the General Counsel
or an Associate General Counsel of Providian) shall have furnished to each
Purchaser his or her written opinion, dated the Closing Date, on matters
relating to Providian in form and substance satisfactory to each Purchaser and
counsel for such Purchaser;

 

(i)            Orrick, Herrington & Sutcliffe LLP, special New York counsel to
each of the Purchasers, shall have furnished to each Purchaser its written
opinion, dated the Closing Date, on the Offering Circular in form and substance
satisfactory to such Purchaser;

 

(j)            In-house counsel to CompuCredit Corporation, a Georgia
corporation, shall have furnished to each Purchaser its written opinion, dated
the Closing Date, in form and substance satisfactory to each Purchaser and
counsel for such Purchaser;

 

(k)           Thacher Proffitt & Wood LLP, counsel for the Indenture Trustee and
Note Administrator, shall have furnished to each Purchaser its written opinion,
dated the Closing Date, in form and substance satisfactory to each Purchaser and
counsel for such Purchaser;

 

6

--------------------------------------------------------------------------------


 

(l)            Richards, Layton & Finger, counsel for the Owner Trustee, shall
have furnished to each Purchaser its written opinion, dated the Closing Date, in
form and substance satisfactory to each Purchaser and counsel for such
Purchaser;

 

(m)          Ernst & Young LLP, as independent accountants of Providian, shall
have furnished to each Purchaser a letter or letters, dated on the date hereof,
and a letter or letters, dated the Closing Date, respectively, containing
statements and information of the type customarily included in accountants’
“agreed upon procedures letters” with respect to certain financial information
provided by Providian contained in the Offering Circular;

 

(n)           Each of the Seller and Providian shall have furnished or caused to
be furnished to each Purchaser on the Closing Date certificates of its officers
satisfactory to each Purchaser as to the accuracy in all material respects of
its representations and warranties herein at and as of the Closing Date, as to
the performance in all material respects of all of its obligations hereunder to
be performed at or prior to the Closing Date, as to the matters set forth in
Sections 3.1(a) in respect of the Seller or Providian, as applicable, and as to
such other matters as each Purchaser may reasonably request;

 

(o)           All conditions precedent in the Certificate Purchase Agreement
shall have been satisfied; and

 

(p)           All opinions, certificates and other documents incident to, and
all proceedings in connection with the transactions contemplated by, this
Agreement and each of the other Transaction Documents shall be satisfactory in
form and substance to each Purchaser and its counsel, and each Purchaser and its
counsel shall have received copies of such opinions, certificates and other
documents as they may reasonably request.

 

The delivery of this Agreement on the Closing Date shall be deemed to be an
acknowledgment by each Purchaser and its counsel that the form and substance of
any written opinions required under this Section 3.1 are satisfactory.

 

ARTICLE IV

INDEMNIFICATION

 

Providian shall indemnify and hold harmless each Purchaser and its respective
members, officers, directors, employees, agents and representatives, against any
and all losses, claims, damages, liabilities or expenses (including reasonable
legal and accounting fees) (collectively, “Losses”), as incurred (payable
promptly upon written request), for or on account of or arising from or in
connection with or otherwise with respect to any breach of any representation,
warranty or covenant in this Agreement or in any certificate delivered pursuant
hereto of Providian or, as long as Providian is the Accounts Owner, of the
Transferor.

 

7

--------------------------------------------------------------------------------


 

ARTICLE V

MISCELLANEOUS

 

Section 5.1             Waivers; Remedies.  No failure or delay on the part of
any Purchaser in exercising any power, right or remedy under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or remedy preclude any other further exercise thereof or
the exercise of any other power, right or remedy.  The rights and remedies
herein provided shall be cumulative and nonexclusive of any rights or remedies
provided by law.

 

Section 5.2             Amendments, Waivers and Consents.  No amendment to or
waiver of any provision of this Agreement, nor any consent to departure by
Seller or any Purchaser therefrom, shall be effective unless the same shall be
in writing and signed by the parties hereto.

 

Section 5.3             Notices, Etc.  Except where instructions or notices are
authorized herein to be given by telephone, all notices, demands, instructions
and other communications required or permitted to be given to or made upon any
party hereto shall be in writing and shall be sent by mail, overnight delivery
service, facsimile transmission (with a printed or telephone confirmation of the
receipt thereof) or email (with a telephone confirmation of the receipt thereof)
and shall be deemed to be given for purposes of this Agreement upon receipt. 
Unless otherwise specified in a notice sent or delivered in accordance with the
foregoing provisions of this Section 5.3, notices, demands, instructions and
other communications in writing shall be given to or made upon the respective
parties hereto at their respective addresses or facsimile numbers indicated on
the attached Annex A.

 

Section 5.4             Governing Law; Submission to Jurisdiction.  THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK.  THE PARTIES HERETO EACH HEREBY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE
CITY OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 5.5             Severability.  Any provisions of this Agreement which
are prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

Section 5.6             Counterparts.  This Agreement may be executed in any
number of counterparts, each of which so executed shall be deemed to be an
original, but all of such counterparts shall together constitute but one and the
same instrument.

 

Section 5.7             Nonpetition Covenant.  Notwithstanding any prior
termination of this Agreement, each Purchaser agrees that it will not, prior to
the date which is one year and one day after the day upon which the Securities
and the Notes have

 

8

--------------------------------------------------------------------------------


 

been paid in full, acquiesce, petition or otherwise invoke or cause the Seller
or the Trust to invoke the process of any Governmental Authority for the purpose
of commencing or sustaining a case against the Seller or the Trust under any
Federal or state bankruptcy, insolvency or similar law or appointing a receiver,
conservator, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Seller or the Trust or any substantial part of its
property or ordering the winding-up or liquidation of the affairs of the Seller
or the Trust.

 

Section 5.8             Successors and Assigns.  This Agreement shall be binding
on the parties hereto and their respective successors and permitted assigns;
provided, however, that no party hereto may assign any of its rights or delegate
any of its duties hereunder without the prior written consent of each other
party hereto.

 

Section 5.9             No Recourse.  No recourse under or with respect to any
obligation, covenant or agreement (including, without limitation, the payment of
any fees or any other obligations) of Providian, the Seller or any Purchaser as
contained in this Agreement or any other agreement, instrument or document
entered into by it pursuant hereto or in connection herewith shall be had
against any administrator of any of them or any incorporator, affiliate,
stockholder, officer, employee, member, manager or director of any of them or of
any such administrator, as such, by the enforcement of any assessment or by any
legal or equitable proceeding, by virtue of any statute or otherwise; it being
expressly agreed and understood that the agreements of each of Providian, the
Seller and the Purchasers contained in this Agreement and all of the other
agreements, instruments and documents entered into by it pursuant hereto or in
connection herewith are, in each case, solely the corporate or limited liability
company obligations of any such entity; and that no personal liability
whatsoever shall attach to or be incurred by any administrator of Providian, the
Seller or any Purchaser or any incorporator, stockholder, affiliate, officer,
employee, member, manager or director of Providian, Seller or any Purchaser or
of any such administrator, as such, or any of them, under or by reason of any of
the obligations, covenants or agreements of Providian, Seller or any Purchaser,
contained in this Agreement or in any other such instrument, document or
agreement, or which are implied therefrom, and that any and all personal
liability of every such administrator of such Providian, Seller or Purchaser and
each incorporator, stockholder, affiliate, officer, employee, member, manager or
director of Providian, Seller or Purchaser or of any such administrator, or any
of them, for breaches by Providian, Seller or Purchaser of any such obligations,
covenants or agreements, which liability may arise either at common law or in
equity, by statute or constitution, or otherwise, is hereby expressly waived as
a condition of, and in consideration for, the execution of this Agreement.

 

(b)           The provisions of this Section 5.9 shall survive the termination
of this Agreement.

 

The obligations of the Seller arising under this Agreement shall be payable
solely from amounts available therefor in accordance with the Series 2002-1
Indenture Supplement and amounts otherwise released by the Trust to the
Transferor as holder of the Transferor Amount or any other interest in the
Trust.

 

9

--------------------------------------------------------------------------------


 

Section 5.10           Further Assurances.

 

(a)           Each of Providian and the Seller agrees to do such further acts
and things and to execute and deliver to each Purchaser and Servicer such
additional assignments, agreements, powers and instruments as are reasonably
required by such party to carry into effect the purposes of this Agreement or to
better assure and confirm unto such party its rights, powers and remedies
hereunder.

 

(b)           Each Purchaser each agrees to do such further acts and things and
to execute and deliver to Providian and the Seller such additional assignments,
agreements, powers and instruments as are reasonably required by such party to
carry into effect the purposes of this Agreement or to better assure and confirm
unto such party its rights, powers and remedies hereunder.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Series
2002-1 Class B Notes and Series 2002-1 O/C Certificates Purchase Agreement as of
the date first written above.

 

 

PACCT, LLC,
as Seller

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

PROVIDIAN NATIONAL BANK
in its individual capacity and as Accounts
Owner

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

11

--------------------------------------------------------------------------------


 

 

 

 

 

CSG, LLC
as Class B Purchaser

 

 

 

 

On behalf of MTGLQ Investors, L.P.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

On behalf of SB Funding Corp.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

On behalf of CompuCredit
Acquisition Corporation

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

12

--------------------------------------------------------------------------------


 

 

CSG FUNDING, LLC
as O/C Purchaser

 

 

 

 

By CSG, LLC, the sole Member

 

 

 

 

COMPUCREDIT ACQUISITION
CORPORATION

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

MTGLQ INVESTORS, L.P.

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

SB FUNDING CORP.

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

13

--------------------------------------------------------------------------------


Schedule 1

 

Name

 

Type of Security

 

Face/Invested
Amount

 

Purchase Price

 

CSG, LLC

 

Class B Note

 

$

45,532,290

 

$

45,532,290

 

CSG Funding, LLC

 

O/C Certificate

 

$

46,770,753

 

$

46,770,753

 

 

14

--------------------------------------------------------------------------------